                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGEL AGUILERA,                                    Case No. 18-cv-03389-HSG
                                   8                    Plaintiff,                          ORDER SCREENING FIRST
                                                                                            AMENDED COMPLAINT;
                                   9             v.                                         RESETTING BRIEFING SCHEDULE
                                  10     C. E. DUCART, et al.,                              Re: Dkt. No. 38
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”) has filed a pro se action under 42

                                  14   U.S.C. § 1983. On September 3, 2019, the Court denied defendants’ motion to dismiss the

                                  15   excessive force claims against Defendants Molina, Hendrix, Gonzalez, and Vicks, but granted

                                  16   defendants’ motion to dismiss the deliberate indifference to serious medical needs claim against

                                  17   Defendant Ducart. Dkt. No. 37. The Court granted Plaintiff leave to amend his claim against

                                  18   Defendant Ducart. Plaintiff’s amended complaint (Dkt. No. 38) is now before the Court for

                                  19   review under 28 U.S.C. § 1915A.

                                  20                                               DISCUSSION

                                  21   A.     Standard of Review

                                  22          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  23   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  24   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  25   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  26   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  27   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police

                                  28   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   1           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   2   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   3   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   4   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   5   Although a complaint “does not need detailed factual allegations [in order to state a complaint], . .

                                   6   . a plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   7   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   8   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   9   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  10   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                  11           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  12   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
Northern District of California
 United States District Court




                                  13   the alleged violation was committed by a person acting under the color of state law. See West v.

                                  14   Atkins, 487 U.S. 42, 48 (1988).

                                  15   B.      Amended Complaint

                                  16           The amended complaint makes the following allegations.

                                  17           On May 24, 2017, there was an incident while plaintiff was at yard and, in the course of

                                  18   responding to the incident, correctional officials deliberately targeted and shot plaintiff in the face.

                                  19   Specifically, Defendant Molina ordered correctional officials to use deadly force to respond to the

                                  20   incident. Defendants Hendrix, Vick, and Gonzalez all used deadly force by shooting their assault

                                  21   rifles. Plaintiff was shot on the center and right side of his face on Yard No. 3 between the urinals

                                  22   and 5 block. The force used on plaintiff was unjustified in that at the time he was shot he was not

                                  23   showing any aggressive behavior or engaging in any assaults. Dkt. No. 38 at 6-7.

                                  24           After correctional officials secured the area at approximately 10:19 a.m., it took

                                  25   correctional officials, who were under the supervision of Defendant Ducart, approximately one

                                  26   hour to ensure that plaintiff received proper medical care at Sutter Coast Hospital, which plaintiff

                                  27   characterizes as “1 hour of abusive medical delay.” Dkt. No. 38 at 7. Plaintiff went into a coma

                                  28   for a couple days. After plaintiff’s return from the hospital, under Defendant Ducart’s
                                                                                           2
                                   1   supervision, plaintiff was placed in ad-seg to cover up defendants’ unconstitutional use of force.

                                   2   Dkt. No. 38 at 8.

                                   3          The amended complaint states a cognizable Eighth Amendment claim against Defendants

                                   4   Molina, Hendrix, Vick, and Gonzalez.1 Whitley v. Albers, 475 U.S. 312, 319 (1986) (“After

                                   5   incarceration, only the unnecessary and wanton infliction of pain . . . constitutes cruel and unusual

                                   6   punishment forbidden by the Eighth Amendment.”). However, the amended complaint fails to

                                   7   state a cognizable claim against Defendant Ducart for the same reasons set forth in the Court’s

                                   8   September 3, 2019 order. Like the original complaint, the amended complaint alleges that

                                   9   Defendant Ducart is liable because the wrongdoers were under his supervision. As explained

                                  10   previously, under no circumstances is there liability under section 1983 solely because one is

                                  11   responsible for the actions or omissions of another, also referred to as supervisory liability. See

                                  12   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Plaintiff has had an opportunity to amend his
Northern District of California
 United States District Court




                                  13   claim against Defendant Ducart but has been unable to correct the deficiency. Accordingly, the

                                  14   Court DISMISSES Defendant Ducart from this action with prejudice. See, e.g., Williams v.

                                  15   California, 764 F.3d 1002, 1018-19 (9th Cir. 2014) (affirming dismissal of amended complaint

                                  16   without leave to amend based on futility where, despite having received “two chances to articulate

                                  17   clear and lucid theories underlying their claims” the plaintiffs merely repeated allegations

                                  18   previously found deficient).

                                  19                                             CONCLUSION

                                  20          For the foregoing reasons, the Court hereby orders as follows:

                                  21          1.      The amended complaint states a cognizable Eighth Amendment claim for use of

                                  22   excessive force against Defendants Molina, Hendrix, Vick, and Gonzalez.

                                  23          2.      Defendant Ducart is DISMISSED from this action with prejudice.

                                  24          3.      The Court sets the following briefing schedule. No later than 91 days from the date

                                  25   this Order is filed, defendants must file and serve a motion for summary judgment or other

                                  26
                                  27
                                       1
                                         Plaintiff alleges that defendants used excessive force “in violation of the Eighth Amendment
                                       (and under State Tort Law).” Dkt. No. 38 at 6. However, plaintiff has informed the Court that he
                                  28   did not wish to bring a claim under state tort law. Dkt. No. 41. Accordingly, the Court has only
                                       addressed the Eighth Amendment claim.
                                                                                          3
                                   1   dispositive motion. If defendants are of the opinion that this case cannot be resolved by summary

                                   2   judgment, defendants must so inform the Court prior to the date the motion is due. Plaintiff’s

                                   3   opposition to the summary judgment or other dispositive motion must be filed with the Court and

                                   4   served upon defendants no later than 28 days from the date the motion is filed. Defendants shall

                                   5   file a reply brief no later than 14 days after the date the opposition is filed. The motion shall be

                                   6   deemed submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 11/27/2019

                                   9                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
